Citation Nr: 1200206	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  07-13 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from October 1965 to October 1967 and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that hearing loss and tinnitus are related to noise exposure during service.  The Veteran's military occupational specialty (MOS) was field wireman. 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

The Veteran had a VA examination in July 2005.  The examiner diagnosed bilateral tinnitus.  The examiner opined that tinnitus is not related to military service.  The examiner noted that private medical records showed that the Veteran reported tinnitus since 2003.  The examiner opined that, as tinnitus developed 36 years after service, it is not related to service.  

The examination report noted that reserve medical records documented a history of hearing loss in 1973, the same time that the Veteran had a perforated eardrum.  The examiner diagnosed normal hearing in the right ear and moderate high frequency mixed hearing loss in the left ear.  The examiner opined that mixed hearing loss is likely the result of a left tympanoplasty in the 1970's.  

The Veteran's testimony and written statements reflect  his report of tinnitus prior to 2003.  In a written statement received in December 2004, the Veteran indicated that he had ringing in his ears "quite a few years back" and visited a doctor in 2003 when the tinnitus because persistent.  At the hearing, the Veteran testified that he first noticed tinnitus in 1990.  

The Veteran is competent to identify tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (the layperson may be competent to identify the condition where the condition is simple).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examination, and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 2005 VA examination is not adequate for the evaluation of tinnitus, as it did not address the Veteran's lay testimony.   

In addition, since the last VA examination, the Veteran submitted records of private audiological evaluations dated in January 2007 and February 2009.  The hearing evaluations are in chart form.  In Savage v. Shinseki, 24 Vet App. 259 (2011), the Court has held that in some cases, VA must seek clarification of unclear private medical reports.  The RO should obtain an interpretation of the audiograms from a VA audiologist.  


Given the foregoing, on remand, the Veteran should be afforded a new VA examination, and the examiner should provide an opinion based upon the review of the claims file.  The examiner should determine whether there is a current hearing loss disability, as defined by § 3.385, and should provide an opinion regarding the etiology of such hearing loss.  The examiner should also consider the Veteran's competent and credible history of tinnitus.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examination report should indicate that such a review was conducted.  The examiner should be advised that service medical records for the period of active duty service from October 1965 to October 1967 are unavailable.   

(a)  The examiner should determine whether the Veteran currently has hearing loss as defined by 38 C.F.R. § 3.385.  The examiner should state whether current hearing loss is at least as likely as not (50 percent or greater likelihood) related to service, including the Veteran's noise exposure as a field wireman in an artillery unit.  The examiner should provide a detailed rationale for the opinion.

(b)  The examiner should describe the history of the Veteran's tinnitus disability, including the Veteran's reported history of tinnitus.  The examiner should state whether current tinnitus is at least as likely as not related to service, including the Veteran's noise exposure as a field wireman in an artillery unit.  The examiner should provide a detailed rationale for the opinion.  

(c)  The VA examiner should provide an interpretation of the private audiological reports dated in January 2007 and February 2009.  The examiner should translate the graphs of the Veteran's puretone threshold levels into numerical form by providing the Veteran's puretone thresholds at each of the relevant frequencies.  If the examiner is unable to interpret the January 2007 and February 2009 VA audiological records, the examiner should provide a supporting rationale.

2.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

